      Case 2:20-cv-00517-JTM-DMD Document 63 Filed 02/26/21 Page 1 of 3




MINUTE ENTRY
DOUGLAS, M.J.
FEBRUARY 26, 2021
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JERRY ROGERS, JR.                                                               CIVIL ACTION

 VERSUS                                                                                NO. 20-517

 SHERIFF RANDY SMITH, DANNY                                                    SECTION “H” (3)
 CULPEPER, and KEITH CANIZARO

       On February 24, 2021, the Motion to Compel Discovery (“Motion”) (Rec. Doc. No. 48),

filed by defendants, Sheriff Randy Smith, Danny Culpeper, and Keith Canizaro (“Defendants”)

came on for oral hearing before the undersigned. Present were Hope A. Phelps on behalf of

plaintiff, Jerry Rogers, Jr., and Chadwick W. Collings on behalf of Defendants. For the reasons

stated on the record and below,

       IT IS ORDERED that the Motion to Compel Discovery (Rec. Doc. No. 48) is GRANTED

IN PART AND DENIED IN PART. Plaintiff is ordered to supplement his responses to the

interrogatories, requests for production (“RFP”), and requests for admission to certify that his

responses are complete and that he has made a “reasonable inquiry” in responding to the discovery

requests which this Court has interpreted to require that “if the answering party lacks necessary

information to make a full, fair and specific answer to an interrogatory, it should so state under

oath and should set forth in detail the efforts made to obtain the information,” pursuant to Rule 26.

In re Katrina Canal Breaches Consol. Litig., 2007 WL 1959193, at *4 (E.D. La. June 27, 2007)

(citing cases). Plaintiff is also reminded of his continuing duty to supplement his discovery

responses in accordance with the aforementioned rule.




 MJSTAR: 00:33
       Case 2:20-cv-00517-JTM-DMD Document 63 Filed 02/26/21 Page 2 of 3




        IT IS FURTHER ORDERED that the Motion is GRANTED with regard to Interrogatory

Nos. 1, 2, 5, 6, 9, 11, and 16, and Plaintiff is ordered to supplement the responses to the requests

within fifteen days of the date of this order.

        IT IS FURTHER ORDERED that the Motion is GRANTED as to Interrogatory Nos. 14

and 15, and Plaintiff is ordered to provide the names and addresses of the requested healthcare

providers for the last ten (10) years as discussed on the record.

        IT IS FURTHER ORDERED that the Motion is GRANTED as to RFP Nos. 1 and 2, and

Plaintiff is required to produce signed medical and employment authorizations within fifteen days

of the date of this order.

        IT IS FURTHER ORDERED that the Motion is GRANTED as to RFP Nos. 3, 5, 6, 7, 8,

14, 16, 17, 18, and Plaintiff is ordered to supplement the responses to the requests within fifteen

days of the date of this order.

        IT IS FURTHER ORDERED that the Motion is DENIED as to RFP Nos. 11, 12 and 13

as premature to the extent the requests seek information regarding expert witnesses retained by

Plaintiff (Rec. Doc. No. 23 at p. 2).

        IT IS FURTHER ORDERED that the Motion is GRANTED as to request for admission

Nos. 1 and 2. Plaintiff is ordered to supplement the responses to the requests within fifteen days

of the date of this order to specifically deny the request or state in detail why the request cannot

be truthfully admitted or denied. Fed. R. Civ. P. 36(a)(4). Pursuant to Rule 36, a plaintiff may only

assert lack of knowledge or information as a reason for failing to admit or deny only if he states
      Case 2:20-cv-00517-JTM-DMD Document 63 Filed 02/26/21 Page 3 of 3




that a reasonable inquiry has been made and that the information known or readily obtainable is

insufficient to enable him to admit or deny. Id.

       IT IS FURTHER ORDERED that Plaintiff is to produce the audio recordings referenced

in response to interrogatory No. 9 for in camera review within five (5) days of the date of this

this order or by Friday, March 5, 2021.

       IT IS FURTHER ORDERED that the Defendants’ request for attorney’s fees is

DENIED.


                                              DANA M. DOUGLAS
                                              UNITED STATES MAGISTRATE JUDGE
